—In an action to *557recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), dated September 12, 1997, which denied the plaintiff’s motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment. There are material issues of fact which require a trial (see, CPLR 3212 [b]). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.